UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
LAWRENCE P. NOVAK,                  )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                        Civil Action No. 11-0466 (RLW)
                                    )
THE DEPARTMENT OF JUSTICE, et al., )
                                    )
                  Defendants.       )
___________________________________ )


                                  MEMORANDUM OPINION

        On April 27, 2012, the defendants filed a renewed motion for summary judgment [Dkt.

#29]. Because a ruling on the motion potentially could dispose of this case, in its May 1, 2012

Order, the Court advised the plaintiff, among other things, of his obligation to file an opposition

or other response to the motion. Further, that Order expressly warned the plaintiff that, if he

failed to file his opposition by May 31, 2012, the Court would treat the motion as conceded. To

date, the plaintiff neither has filed an opposition nor requested additional time to do so. The

Court will treat the defendants’ motion as conceded.


        An Order accompanies this Memorandum Opinion.
                                                              Digitally signed by Judge Robert L.
                                                              Wilkins
                                                              DN: cn=Judge Robert L. Wilkins,
                                                              o=U.S. District Court, ou=Chambers
                                                              of Honorable Robert L. Wilkins,
                                                              email=RW@dc.uscourt.gov, c=US
                                                              Date: 2012.06.18 09:43:13 -04'00'

DATE:     June 18, 2012                          ROBERT L. WILKINS
                                                 United States District Judge